Motion granted only to the extent of adding this proceeding to the December 4,1962 Calendar of this court on condition that petitioner procures the record in this proceeding and petitioner’s points to be served and filed on or before 4:00 p.m. November 23, 1962, with notice of argument for December 4, 1962, said proceeding to be argued or submitted when reached. Respondent’s points are to be served and filed on or before 4:00 P.M., November 30, 1962. In all other respects the motion is denied. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ.